DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US 2015/0273829) in view of Yokoyama et al. (US 2013/0222484).
With respect to claim 1, Yamashita discloses a piezoelectric actuator (Figs 2-4) comprising: a piezoelectric element (Fig 4, item 22); a plurality of discrete electrodes (items 33), which is disposed on one side of the piezoelectric element in a thickness direction of the piezoelectric element (Fig 4); a common electrode (item 31, paragraph 41), which is disposed on another of the piezoelectric element in the thickness direction of the piezoelectric element (Fig 4), and faces the plurality of discrete electrodes in the thickness direction with the piezoelectric element interposed therebetween (Fig 4); a plurality of discrete contacts (item 40), which are respectively connected to the plurality of discrete electrodes (Fig 2-3), and a common contact (items 41), which is connected to the common electrode (Paragraph 48), wherein the plurality of discrete electrodes 
Yamashita does not disclose that a connection wiring is further provided to connect the first common electrode with the second common electrode and that a width of the connection wiring in the surface direction is narrower than a width of the first common electrode and the second common electrode.
Yokoyama et al. teaches a piezoelectric actuator including rows of piezoelectric elements with a plurality of discrete electrodes and common electrodes in which a 
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the common wiring of Yokoyama et al. with the piezoelectric actuator of Yamashita for the benefit of providing a common-potential connection to form an integrated circuit.
With respect to claim 2, the combination of Yamashita and Yokoyama et al. discloses the piezoelectric actuator according to claim 1. Yamashita discloses that a plurality of the first discrete electrodes are arranged in a first direction along the surface direction (Fig 2), and form a first discrete electrode row (Fig 2, item 65a), and wherein the plurality of the second discrete electrodes are arranged in the first direction (Fig 2), and form a second discrete electrode row (item 65b) that is arranged beside the first discrete electrode row in a second direction perpendicular to the first direction and along the surface direction (Fig 2).
With respect to claim 3, Yamashita discloses a piezoelectric actuator (Figs 2-4), comprising: a piezoelectric element (Fig 4, item 22); a plurality of discrete electrodes (items 33), which is disposed on one side of the piezoelectric element in a thickness direction of the piezoelectric element (Fig 4); a common electrode (items 31, paragraph 41), which is disposed on another side of the piezoelectric element in the thickness direction and faces the plurality of discrete electrodes in the thickness direction with the piezoelectric element interposed therebetween (Fig 4); a plurality of discrete contacts 
Yamashita does not disclose that a connection wiring is further provided to connect the first common electrode with the second common electrode and that a width of the connection wiring in the second direction is narrower than a width of the first common electrode and the second common electrode.

At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the common wiring of Yokoyama et al. with the piezoelectric actuator of Yamashita for the benefit of providing a common-potential connection to form an integrated circuit.
With respect to claim 4, the combination of Yamashita and Yokoyama et al. discloses the piezoelectric actuator according to claim 3. Yamashita discloses that the first common electrode faces the plurality of first discrete electrodes forming the first discrete electrode row in the thickness direction, and wherein the second common electrode faces the plurality of second discrete electrodes forming the second discrete electrode row in the thickness direction (Figs 2 and 4).
With respect to claim 5, the combination of Yamashita and Yokoyama et al. discloses the piezoelectric actuator according to claim 3. Yamashita discloses that the plurality of discrete contacts are disposed on a side opposite to the second discrete electrode row in the second direction with respect to the first discrete electrode row (Fig 2), and wherein, among a plurality of discrete wirings (items 35) respectively connecting the plurality of discrete electrodes with the plurality of discrete contacts, a plurality of discrete wirings, which are respectively connected to the plurality of second discrete 
With respect to claim 6, the combination of Yamashita and Yokoyama et al. discloses the piezoelectric actuator according to claim 3. Yamashita discloses that a plurality of the connection wirings extend in the second direction through between the plurality of first discrete electrodes adjacent in the first direction (Figs 2 and 3).
With respect to claim 7, the combination of Yamashita and Yokoyama et al. discloses the piezoelectric actuator according to claim 1. Yamashita discloses that a plurality of discrete wirings (items 35) connecting the plurality of discrete electrodes with the plurality of discrete contacts and the connection wiring are formed in the same layer (Figs 2 and 3).
With respect to claim 8, the combination of Yamashita and Yokoyama et al. discloses the piezoelectric actuator according to claim 7. Yamashita discloses that the plurality of discrete wirings and the connection wiring are made of the same material (Figs 2 and 3, items 35).
With respect to claim 10, the combination of Yamashita and Yokoyama et al. discloses the piezoelectric actuator according to claim 1. Yokoyama et al. discloses that the connection wiring includes a plurality of contact portions contacting at least one of the first common electrode and the second common electrode (Fig 1).
With respect to claim 11, the combination of Yamashita and Yokoyama et al. discloses the piezoelectric actuator according to claim 1. Yokoyama et al. discloses that the connection wiring includes a contact portion contacting each of the first common electrode and the second common electrode, at an outer edge which extends in a 
With respect to claim 14, the combination of Yamashita and Yokoyama et al. discloses the piezoelectric actuator according to claim 1. Yamashita discloses that at least one of the first common electrode and the second common electrode includes a slit in a portion between the plurality of discrete electrodes facing in the thickness direction (Figs 2-4).
With respect to claim 15, the combination of Yamashita and Yokoyama et al. discloses the piezoelectric actuator according to claim 1. Yamashita discloses that the plurality of discrete electrodes further include a third discrete electrode which is disposed at a position away from a corresponding discrete contact among the plurality of discrete contact in the surface direction (Fig 2, row 65c), as compared with the second discrete electrode, wherein the common electrode further includes a third common electrode which faces the third discrete electrode in the thickness direction (Figs 2-4), wherein the connection wiring includes: a first connection part disposed between the first common electrode and the second common electrode; and a second connection part disposed between the second common electrode and the third common electrode (Figs 2-4), and wherein the second connection part has a cross-sectional area larger than that of the first connection part (Fig 2, wherein the spacing between rows 65b and 65c is greater than the spacing between 65b and 65a, resulting in a larger surface area).
With respect to claim 17, the combination of Yamashita and Yokoyama et al. discloses the piezoelectric actuator according to claim 16. Yokoyama et al. discloses that the connection wiring extends from one end to another end in the surface direction in at least one of the first common electrode and the second common electrode (Fig 1).
With respect to claim 18, the combination of Yamashita and Yokoyama et al. discloses the piezoelectric actuator according to claim 17. Yokoyama et al. discloses that the connection wiring includes: a first transverse portion, which extends from the one end to another end of the first common electrode; a second transverse portion, which extends from the one end to another end of the second common electrode; and a connection part, which is disposed between the first common electrode and the second common electrode and connects each of the first transverse portion and the second transverse portion (Fig 1, wherein the two transverse portions extend from the terminals 105, and the connection part connects the two transverse portions).
With respect to claim 19, the combination of Yamashita and Yokoyama et al. discloses the piezoelectric actuator according to claim 1. Yamashita discloses a substrate (item 21), in which the piezoelectric actuator is disposed and a plurality of pressure chambers (item 26) are formed to face the plurality of discrete electrodes in the thickness direction (Fig 4); and a nozzle plate (item 20), which is disposed on a side opposite to the piezoelectric actuator with respect to the substrate (Fig 4), and in which a plurality of nozzles are formed to communicate with the plurality of pressure chambers (Figs 2-4).
With respect to claim 20, the combination of Yamashita and Yokoyama et al. discloses the liquid discharge head according to claim 19. Yamashita discloses an insulating layer (item 30) is disposed between the piezoelectric actuator and the substrate to cover the plurality of pressure chambers and includes a channel (item 53) to supply liquid to the plurality of pressure chambers (Fig 4), and wherein the connection wiring is formed in an annular shape to enclose the channel (Fig 3).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Yokoyama et al. and Hirai et al. (US 2013/0208056).
With respect to claim 16, the combination of Yamashita and Yokoyama et al. discloses the piezoelectric actuator according to claim 1.
Yamashita does not disclose that an electric resistance of a material of the connection wiring is lower than that of a material of the common electrode.
Hirai et al. teaches a piezoelectric actuator device in which an electric resistance of a material of the connection wiring is lower than that of a material of the common electrode (Paragraph 65).
At the time of effective-filing, it would have been obvious to one of ordinary skill in the art to combine the conductive materials of Hirai et al. with the device of Yamashita et al. for the benefit of improving adhesion, production costs, and/or voltage drop (Paragraph 65 of Hirai et al.).
Allowable Subject Matter
Claims 9, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the subject matter of claims 9 or 12 in combination with their respective parent claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837